


Exhibit 10.28

EMPLOYMENT AGREEMENT

 

Agreement made effective as of January 24, 1994 by and between Willis Faber
North America, Inc. (“WFNA”), a New York corporation which is a direct
wholly-owned subsidiary of Willis Corroon Corporation (“WCC”), a Delaware
corporation, and Peter C. Hearn of Fort Washington, PA (“Hearn”).

 

WHEREAS, WFNA is engaged in the reinsurance intermediary business throughout the
United States of America, and

 

WHEREAS, WFNA is an indirect wholly-owned subsidiary of Willis Corroon Group,
plc, (“WCG”) an English corporation which, through subsidiaries, is engaged in
the risk management, insurance brokerage and reinsurance intermediary business
throughout the world, and

 

WHEREAS, WFNA desires to employ Hearn and Hearn desires to be employed by WFNA,

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereby agree as follows:

 

1.                                             DUTIES

 

WFNA agrees to employ Hearn as Senior Vice President, reporting to the Chairman
and Chief Executive Officer of WFNA, and Hearn accepts such employment. Hearn
agrees to devote his full time and best efforts to such position and to the
related business interests of the other subsidiary corporations of WCG.

 

2.                                             COMPENSATION

 

As full compensation for all services to be rendered by Hearn pursuant to and
during the term of this Agreement, WFNA shall compensate Hearn as follows:

 

A.                                   A base salary at a rate of not less than
$200,000 per year, payable in equal semi-monthly installments. This base salary
shall be reviewed annually on the normal review date for employees of WFNA.

 

B.                                     Hearn shall also be eligible for an
annual bonus based on a production incentive plan to be determined by WFNA and
which is mutually agreed upon by the participants. Any change in the production
incentive plan shall also require mutual agreement. For calendar year 1994,
Hearn’s bonus shall be not less than $100,000; for calendar year 1995, Hearn’s
bonus shall not be less than $100,000; and for calendar year 1996, Hearn’s bonus
shall not be less than $125,000.

 

--------------------------------------------------------------------------------


 

C.                 Hearn shall be entitled to the employee benefits generally
made available to employees of WFNA, which shall be those employees benefits
generally available to all employees of WCC, such as group life, medical and
disability insurance, paid vacation, a pension plan and a savings plan, all on
the same terms and conditions as such benefits generally are made available to
employees of WCC. Hearn shall also be given an auto allowance in accordance with
WFNA’s standard company car policy.

 

3.                                         Non-Competition

 

A.                                   All reinsurance intermediary business
transacted through the efforts of Hearn shall be the sole property of WFNA
and/or any company affiliated with WFNA (“Affiliate”) and Hearn shall have no
right to share in any commissions or fees resulting from the conduct of such
business other than the compensation referred to in Section 2 hereof.

 

B.                                     Hearn recognizes and acknowledges that in
the course of his employment by WFNA and particularly by virtue of his position
as a Senior Vice President of WFNA he will have access to confidential
information of WFNA and its Affiliates relating to persons, firms and
corporations which are clients of WFNA and/or its Affiliates, for which clients
WFNA and/or its Affiliates act as a reinsurance intermediary and perform other
related services. This confidential information includes, but is not limited to,
names of companies reinsured under any reinsurance agreement arranged through
the intermediary of WFNA and/or its Affiliates as well as the names of
reinsurers accepting liability under such agreements, the terms and conditions,
including attachment and expiration dates, of such reinsurance agreements, the
experience of reinsureds and reinsurers under such agreements and the type of
reinsurance program arranged by WFNA and/or its Affiliates for a reinsured.
Hearn acknowledges that he will be given access to such confidential information
only for the purpose of furthering the business interests of WFNA and its
Affiliates and not for any personal benefit. Hearn agrees that he will not,
without the prior written consent of WFNA, during the term of his employment by
WFNA and for twenty-four (24) months thereafter, except as may be required in
the course of his employment hereunder:

 

(i)                                     directly or indirectly communicate,
divulge or otherwise disclose any such confidential information to any person,
firm or corporation, except as may be reasonably necessary or appropriate in
connection with the performance by Hearn of his duties hereunder, and except for
such disclosure as may be required or protected by law, court order or contract
and except for such disclosure as Hearn believes in good faith upon advice of
counsel

 

 

2

--------------------------------------------------------------------------------


 

would subject WFNA, any affiliate, Hearn, or another Officer, Director or
employee of WFNA or any Affiliate to civil or criminal liability or prosecution
if not made;

 

(ii)                                  use any such confidential information for
the purpose of inducing or attempting to induce any client of WFNA and/or its
Affiliates to become a reinsurance intermediary client of Hearn, or of any firm
or corporation with which Hearn is affiliated in any capacity;

 

(iii)                               a.                                      
directly or indirectly solicit or accept any treaty reinsurance intermediary
business from any person, firm or corporation for which WFNA’s Eastern Region
acted as reinsurance intermediary during the twelve (12) months immediately
preceding the termination of Hearn’s employment;

 

                                               
b.                                      directly or indirectly solicit or accept
reinsurance consulting business from any person, firm or corporation for which
WFNA’s Eastern Region acted as a reinsurance intermediary or a reinsurance
consultant during the twelve (12) months immediately preceding termination of
Hearn’s employment; or

 

(iv)                              a.                                      
directly or indirectly solicit or accept any treaty reinsurance intermediary
business from any person, firm or corporation for which any Affiliate acted as
reinsurance intermediary during the twelve (12) months immediately preceding the
termination of Hearn’s employment and with which Hearn has had substantial
business contacts during his employment by WFNA;

 

                                                b.

 

                                               
c.                                       directly or indirectly solicit or
accept reinsurance consulting business from any person, firm or corporation for
which any Affiliate acted as a reinsurance consultant during the twelve (12)
months immediately preceding the termination of Hearn’s employment and with
which Hearn has had

 

3

--------------------------------------------------------------------------------


 

 

                                               
                                                substantial business contacts
during his employment by WFNA.

 

C.                                     Hearn agrees that upon leaving WFNA’s
employ he will not take with him, without the prior written consent of an
Officer authorized to act in that manner by the Board of Directors of WFNA, and
he will surrender to WFNA, any records or other documents or property of WFNA,
its subsidiaries and affiliates, together with any other material which is of a
confidential nature relating to WFNA, its subsidiaries and affiliates.

 

D.                                    Hearn agrees that upon the actual or
threatened breach or violation of the commitments and obligations contained in
Sections 3, 4 and 5 hereof, WFNA shall be entitled to seek both preliminary and
permanent injunctive relief, in any action or proceeding brought in an
appropriate court having jurisdiction over Hearn, to restrain him from
committing any violation of said commitments and obligations.

 

4.                                       Hearn agrees that so long as he is
working for WFNA he will not undertake any business activity or the planning or
organizing of any business activity competitive with the work he performs for
WFNA.

 

5.                                       Hearn agrees that he will not, for a
period of twenty-four (24) months following termination of employment with WFNA,
directly or indirectly, solicit any of WFNA’s and/or its’ Affiliates employees
to work for Hearn or any company competitive with WFNA and/or its’ Affiliates.

 

6.                                       Term of Agreement

 

A.                                   Hearn’s employment pursuant to this
Agreement commenced January 24, 1994.

 

B.                                     Hearn’s employment pursuant to this
Agreement shall terminate on the earlier of:

 

(i)                                     the voluntary termination by Hearn of
his employment;

 

(ii)                                  the death of Hearn or the permanent
disability of Hearn (as that term is defined in WCC’s Long Term Disability
Plan);

 

(iii)                               the discharge of Hearn by WFNA for “Good
Cause”; for purposes of this Agreement, “Good Cause” shall mean chronic
absenteeism, chronic inattention to duties, gross negligence or gross misconduct
in the performance of his duties hereunder, material dishonesty in the conduct
of the business of WFNA or the violation by Hearn of any of the provisions of
Sections 3, 4 and 5 hereof;

 

 

4

--------------------------------------------------------------------------------


 

(iv)                              upon thirty days prior written notice of
termination given by WFNA to Hearn.

 

C.                                     In the event of the termination of
Hearn’s employment for the reasons stated in Section 6.B, WFNA shall have no
further obligation to make any payments to Hearn accruing with respect to any
period after the date of the termination of Hearn’s employment, except payments
due or to become due to Hearn under WCC’s qualified employee benefit plans. It
is expressly understood and agreed that if Hearn’s employment with WFNA
terminates, Hearn shall not be entitled to any bonus which becomes due and
payable after such termination of employment occurs, provided however, that
Hearn shall be entitled to a pro rata portion of his annual bonus for any year
in which Hearn’s employment terminates for the reasons stated in Sections
6.B.(ii) and 6.B.(iv) of this Agreement.

 

D.                                    In the event that WFNA desires to
terminate Hearn’s employment pursuant to Section 6.B.(iii), it shall first give
Hearn written notice of such intention stating the specific reasons for the
termination and Hearn shall have thirty (30) days from the receipt of such
notice to cure the alleged wrongdoing to the reasonable satisfaction of WFNA.

 

E.                                      In the event that WFNA desires to
terminate employment pursuant to Section 6.B.(iv), WFNA agrees to release Hearn
from obligations stipulated in Section 3.B.(iii) and Section 3.B.(iv).

 

7.                                          Miscellaneous

 

A.                                   WFNA shall indemnify Hearn against any
liability, loss or expense, including attorneys fees incurred by him, as a
result of any third-party claim relating to or arising out of the performance of
Hearn’s duties pursuant to this Agreement and the termination of his employment
relationship with his immediately preceding employer.

 

B.                                     The waiver by WFNA of any breach of any
provision of this Agreement by Hearn shall not operate or be construed as a
waiver of any subsequent breach by Hearn.

 

C.                                     The waiver by Hearn of any breach of any
provision of this Agreement by WFNA shall not operate or be construed as a
waiver of any subsequent breach by WFNA.

 

D.                                    The rights and obligations of WFNA under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of WFNA.

 

 

5

--------------------------------------------------------------------------------


 

E.                                      In the event that any provision hereof
shall be rendered illegal or unenforceable, such event shall not affect the
validity or enforceability of the other provisions hereof. In the event that any
of the restrictions set forth in Sections 3, 4 and 5 above cannot be legally
enforced for the period of time specified herein, such fact shall not affect the
applicability of such restrictions for a reasonable period of time. In the event
of any legal proceeding to determine the rights and liabilities of the parties
pursuant to this Agreement, the parties hereto agree that this Agreement may be
modified, amended or reformed by the tribunal conducting such legal proceeding
for the purpose of best effectuating the purposes of this Agreement and as
needed to be reasonable and enforceable under applicable law.

 

F.                                           Any notice hereunder shall be given
in writing and sent by registered mail, return receipt requested, with postage
prepaid and if to Hearn at:

 

Peter C. Hearn
7021 Lafayette Avenue
Fort Washington, PA 19034

 

and if to WFNA or WCC to:

 

Willis Faber North America, Inc.
Attention: James F. Dowd
Chairman and Chief Executive Officer
2777 Summer Street
6th Floor
Stamford, CT 06905

 

with copy to:

 

Willis Faber North America, Inc.
Attention: Orren Beth Falk, Esq.
Senior Vice President and General Counsel
940 Golf House Road West
Stoney Creek, NC 27377

 

Willis Corroon Corporation
Attention: Larry W. Taylor
Vice President of Human Resources - NA.
26 Century Boulevard
Nashville, TN 37214

 

 

6

--------------------------------------------------------------------------------


 

G.                                     This Agreement shall be governed by and
construed under the laws of the State of Pennsylvania.

 

H.                                    This document contains the entire
Agreement of the parties, expressly supersedes all prior agreements and
understandings and may not be changed except in a written modification signed by
all parties or pursuant to Section 7.D.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

[g23932mai001.jpg]

 

Peter C. Hearn

 

 

 

WILLIS FABER NORTH AMERICA, INC,

 

BY:

[g23932mai002.jpg]

 

 

Orren Beth Falk

 

 

Senior Vice President & General Counsel

 

 

7

--------------------------------------------------------------------------------
